Mr. Chief Justice Scott delivered the opinion of the Court: That a court has power to amend its own records at a subsequent term, upon notice to parties adversely interested, is not doubted. The single inquiry is, whether that authority was rightfully exercised under all the circumstances in this case. At the August term, 1875, the circuit court of Vermilion county, upon notice given to all parties concerned, ordered the record in this cause to be amended so as to show what orders had, in fact, been made in it at the September term, 1865. All the amendments allowed were made upon an inspection of the judge’s minutes, entered upon his docket at the time, and in accordance therewith. It appearing to the court the clerk had not entered all the orders made in the cause, the record was completed as of that term, but with a saving of all intervening rights acquired by third persons. Whether the venue in the cause was rightfully changed to the county of Macon, at the September term, 1865, does not seem to us to have any relation to the question under consideration. It may be the venue was improperly changed, and had the proper steps been taken, the cause might have been remanded to Vermilion county, or the decree reversed on error or upon appeal. But that question is not now before us. All the circuit court of Vermilion county did, or assumed to do, was to amend its own records remaining in that court, and this it had the clear authority to do, upon notice to all parties to the record, or their legal representatives, upon sufficient evidence, saving, always, the rights of persons not parties to the record, or their privies. Notwithstanding the venue of the cause may have been changed to Macon county, and the cause finally tried in that county, that fact did not deprive the circuit court of Vermilion county of jurisdiction to amend its own records, previously made. Whether it is a misprision of the clerk or a malfeasance, the court has power at all times, upon notice given, to reform its records so as to make them speak the truth. As between the original parties, we are not aware of any limitation as to the time in which such amendments may be allowed. No reason suggests itself why such amendments may not be made at any time, so long as anything definite and certain remains to amend by. But until the amendments are actually made, third persons can act upon nothing but the official record, kept by the officers appointed for that purpose, and all rights previously acquired are in no manner affected by subsequent amendments. Cook v. Wood, 24 Ill. 295; McCormick v. Wheeler, 36 Ill. 114. Whether the original papers in the cause were on file in the Macon circuit court, or in the Vermilion circuit court, when the order allowing the amendment was made, is a matter of no consequence. The validity of the order in question is not affected by any such consideration. The proceedings were in reference to the record previously made, and not in regard to the papers in the cause. Nothing appears to show where the original papers were at the time. Justice required the records should be amended so as to show what had been done in the cause. That power must exist somewhere. Clearly it was not in the Macon circuit court, for the record to be amended was not there. Hence, it follows the power was in the circuit court of Vermilion county, and we think it was rightfully exercised. The judgment will be affirmed. Judgment affirmed.